Citation Nr: 0306086	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for coronary artery disease, 
status post myocardial infarction from October 21, 1998.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran performed essentially continuous active service 
from October 1948 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating actions of a regional office RO) of the 
Department of Veterans Affairs (VA).  

Service connection was granted for left ear hearing loss in 
March 1997.  A February 1999 rating action, in part, granted 
service connection for residuals of a myocardial infarction 
and assigned a zero percent evaluation, effective October 21, 
1998.  The RO also confirmed and continued the zero percent 
evaluation assigned for left ear hearing loss.  Subsequent 
rating decisions assigned a 10 percent evaluation for 
residuals of coronary artery disease, status post myocardial 
infarction, effective from October 21, 1998, and a 30 percent 
evaluation, effective from May 4, 1999.  

The veteran was scheduled to appear for a hearing at the 
Board in Washington, D.C. in August 2000.  In correspondence 
dated in June 2000, he advised that he would not attend.  

The Board remanded the case to the RO in August 2000 for 
further evidentiary development.  Thereafter, in May 2002, 
the Board undertook further evidentiary development pursuant 
to 38 C.F.R. § 19.9 (2002).


FINDINGS OF FACT

1.  Coronary artery disease, status post myocardial 
infarction was manifested primary by a workload of greater 
than 7 METs, but not greater than 10 METs from October 21, 
1998 to April 30, 1999.

2.  Coronary artery disease, status post myocardial 
infarction was manifested primary by a workload of greater 
than 5 METs, but not greater than 7 METs from May 1, 1999 to 
November 20, 2002.

3.  Coronary artery disease, status post myocardial 
infarction has been manifested primarily by a workload of 
greater than 3 METs but not greater than 5 METs since 
November 21, 2002.

4.  The veteran has Level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for coronary artery 
disease, status post myocardial infarction from October 21, 
1998 to April 30, 1999 is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.104, Diagnostic Code 7006 (2002).

2.  A 30 percent rating for coronary artery disease, status 
post myocardial infarction from May 1, 1999 to November 20, 
2002 is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.104, Diagnostic Code 
7006.

3.  A rating of 60 percent is warranted for coronary artery 
disease, status post myocardial infarction since November 21, 
2002 is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.104, Diagnostic Code 
7006.

4.  A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.85, Diagnostic Code 6100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A examination was performed in October 1970 for the veteran's 
retirement from service.  It was noted that an EKG revealed 
an old inferior wall myocardial infarction.  

The veteran's hearing was tested at a VA audiology clinic in 
August 1998.  The diagnosis was stable hearing, bilaterally.

The veteran was afforded an audiological examination by VA in 
November 1998.  Pure tone thresholds in the service-connected 
left ear at the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz (Hz), were 45, 50, 60 and 65 decibels (dB) 
respectively, for an average of 55 dB.  Speech recognition 
ability was 72 percent in the left ear.  Partial hearing loss 
was noted in the nonservice-connected right ear.

On a VA examination of the heart in February 1999, the 
veteran gave a history of episodes of angina, but denied 
definite anginal-type chest discomfort in the past four to 
five years.  He indicated that he walked two miles per day, 
five days per week.  He denied chest discomfort with walking, 
though he sometimes experienced shortness of breath and had 
to slow down.  He denied orthopnea, paroxysmal nocturnal 
dyspnea, shortness of breath at rest, and pedal edema.  He 
stated that he experienced dyspnea on exertion if he were 
"working," which he defined as lifting and carrying while 
walking, or digging or pushing wheel barrels of dirt.  
Physical examination disclosed that the heart had regular 
rate and rhythm without murmur, S3 or S4.  Echocardiography 
showed a left ventricular ejection fraction of greater than 
55%.  There were no regional wall-motion abnormalities.  The 
diagnosis was coronary artery disease.  

Reports, dated from December 1998 to December 1999, from 
Jeffrey R. Fenwick, M.D., reflect that the veteran was 
treated for bilateral chronic external otitis.  When the 
veteran was evaluated at a speech and hearing center in July 
2000, the assessment was mild sloping to severe sensorineural 
hearing loss.  It was noted that VA had fitted him with 
hearing aids.

A report, dated in June 1999, from Steven Russell, PA, 
advises that the veteran underwent cardiac catheterization in 
May 1999.  The study revealed two-vessel coronary artery 
disease.

The veteran was admitted to Washington Community Hospital in 
July 1999 with complaints of sudden substernal chest 
heaviness which awoke him from his sleep.  Nitroglycerin did 
not provide significant relief.  An electrocardiogram did not 
show an acute injury pattern.  Physical examination resulted 
in a diagnosis of chest discomfort (unstable angina) in a 
male with known two vessel coronary artery disease.

A VA heart examination was performed in August 1999.  The 
veteran reported that he slept on one pillow, and increased 
angina.  He denied edema.  Medical examination diagnosed 
unstable angina.  The veteran was noted to use a nitro patch, 
and to be able to walk about two miles a day without 
shortness of breath.  Very slow stair climbing resulted in 
dyspnea, fatigue and dizziness.  On clinical inspection, the 
heart had normal sinus rhythm.  The precordium was quiet; no 
palpable pulsations, thrills, heaves, or lifts were detected.  
The diagnosis was atherosclerotic coronary artery disease 
with a New York Heart Association Functional Classification 
II, which the examiner noted was slight limitation in 
physical activity 

VA medical reports, dated from February 1999 to September 
2002, are of record.  A February 1999 chest x-ray revealed 
questionable coronary artery calcification.  In March 1999, 
echocardiography revealed normal left ventricular size and 
systolic function.  A June 2000 note recorded that the 
veteran had occluded ear canals bilaterally.  In June 2002, 
the assessment was mild to moderately severe bilateral 
sensorineural hearing loss.  

Reports, dated from October 1998 to February 2001, reflect 
that the veteran was treated by Roper Berkeley Hospital and 
by William J. Grossman, M.D.  He was hospitalized at Roper 
Berkeley on May 1, 1999, complaining of substernal chest 
pain.  Cardiac catheterization was interpreted as showing 
normal left heart hemodynamics, normal left ventricular 
systolic function, and two vessel coronary artery disease.  
The assessment was unstable anginal presentation, now 
resolved on intensified medical regimen.  He was again 
hospitalized in July 1999 and in August 2000 for complaints 
of chest discomfort attributed to unstable angina.  A stress 
electrocardiogram revealed a good aerobic capacity, a normal 
blood pressure response, and no induced arrthymia.  June and 
July 1999 stress electrocardiograms revealed good aerobic 
capacity, that the veteran was clinically and electrically 
normal, and that there was no evidence of arrhythmia.

In October 2000, the veteran reported that he was doing fine 
and was asymptomatic.  Specifically, he denied chest 
discomfort.  The impression was clinically stable cardiac 
status.  In February 2001, he denied chest pain or shortness 
of breath.  The impression again was clinically stable 
cardiac status.  

The veteran was afforded a VA heart examination in November 
2002.  He reported infrequent chest pain, and occasional 
shortness of breath after physical activity.  He could climb 
stairs, but experienced fatigue with shortness of breath 
toward the end of one flight.  He could walk about one mile, 
but, again, experienced fatigue and shortness of breath part 
way through his walk.  Clinical inspection disclosed that the 
heart had normal sounds, without murmur or gallop.  An 
echocardiogram was interpreted as showing concentric left 
ventricular hypertrophy, left ventricular dilatation, normal 
left ventricular systolic function, and aortic root 
dilatation.  The diagnosis was arteriosclerotic heart 
disease, with angina.  The examiner stated that the veteran's 
description of his physical activities allowed estimation of 
his metabolic capacity in the 3 to 5 metabolic equivalents of 
task range.  

The veteran was afforded a VA audiological examination in 
November 2002.  Pure tone thresholds in the service-connected 
left ear at the frequencies 1,000, 2,000, 3,000 and 4,000 Hz, 
were 60, 70, 65 and 75 dB, respectively, for an average of 62 
dB.  Speech recognition ability was 72 percent in the left 
ear.  Partial hearing loss was noted in the nonservice-
connected right ear.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in April 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for VA 
examinations, and such examinations were accorded him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance. Miles v. M/V Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for coronary artery 
disease, status post myocardial infarction, the Board must 
evaluate the relevant evidence since the effective date of 
the award.  It may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where entitlement to compensation has 
already been established, as with left ear hearing loss, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A.  Coronary Artery Disease, Status Post Myocardial 
Infarction

A 100 percent rating is warranted during and for three months 
following myocardial infarction, documented by laboratory 
tests.  Thereafter, a 100 percent rating is warranted for a 
history of documented myocardial infarction, resulting in: 
chronic congestive heart failure, or; workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or ; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 60 percent rating is warranted for a history of 
documented myocardial infarction, resulting in:  More than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 percent to 50 percent.  A 30 percent rating is 
warranted for a history of documented myocardial infarction, 
resulting in:  Workload of greater than 5 METs but no greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating is warranted for a history of documented myocardial 
infarction, resulting in:  Workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope or; continuous medication 
required.  38 C.F.R. § 4.104, Diagnostic Code 7006.

The evidence of record covering the period from October 21, 
1998 to April 30, 1999 shows that the veteran did not 
experience anginal-type pain.  Although he indicated that he 
sometimes had shortness of breath with activity, he 
acknowledged that he was able to walk regularly for two miles 
without chest pain and to perform some exertional tasks such 
as lifting or digging.  Significantly, symptoms of heart 
disease did not include cardiac hypertrophy or dilatation.  
In order to have been entitled to a rating greater than 10 
percent for the time frame from October 21, 1998 to April 30, 
1999, there must have been objective evidence of workload 
capacity limited to greater than 5 METs but no greater than 7 
METs, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  None of these 
manifestations was demonstrated.  

Evidence of record covering the period from May 1, 1999 to 
November 20, 2002, indicates some increase in severity of 
coronary artery disease.  The veteran was admitted to 
hospitalization on May 1, 1999 for evaluation of anginal-type 
chest pain, and it appears that he has experienced episodes 
of angina since that time.  Nevertheless, a VA examination in 
August 1999 for purposes of rating the veteran's heart 
disease showed that the disability was productive of no more 
than slight limitation of physical capacity.  In order to 
have been entitled to a rating greater than 30 percent for 
the term from May 1, 1999 to November 20, 2002, there must be 
objective evidence of more than one episode of acute 
congestive heart failure, or workload capacity limited to 
greater than 3 METs but not greater than 5 METs, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  None of these manifestations was demonstrated.  

The most recent VA heart examination for rating 
cardiovascular status was performed on November 21, 2002, at 
which time it was first determined that heart disease limited 
the veteran's physical activity to 3 to 5 METs.  A workload 
in the range of greater than 3 METs but no greater than 5 
METs supports assignment of a 60 percent evaluation for 
coronary artery disease, status post myocardial infarction.  
As a 100 percent rating is not assignable for the veteran's 
heart disease since he has not recently suffered a heart 
attack, nor does he have chronic congestive heart failure, or 
heart disease limiting his physical activity equivalent to 3 
METs or less.  

The Board has considered whether the "staged" ratings 
assigned by the RO appropriately reflect the extent of 
disability from the veteran's heart disease during the time 
frame since October 21, 1998.  The record supports a 10 
percent rating for heart disease from October 21, 1998 to 
April 30, 1999, a 30 percent rating for heart disease from 
May 1, 1999 to November 20, 2002, and a 60 percent rating is 
warranted for heart disease since November 21, 2002.  In 
reaching its determination, the Board has been mindful of the 
doctrine of the benefit of the doubt.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

B.  Left Ear Hearing Loss

Effective June 10, 1999, during the pendency of the veteran's 
appeal, the schedular criteria for the evaluation of service-
connected ear diseases and, specifically, hearing loss, 
underwent revision.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Marcoux v. Brown, 10 Vet. App. 30 (1996).  

As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  In the case at hand, however, 
the disability in question (hearing loss) does not fall 
within those sections of the rating schedule which underwent 
substantive change.  Accordingly, for all intents and 
purposes, the appropriate evaluation to be assigned the 
veteran's service-connected hearing loss may be determined 
under either the "old" or "new" schedular criteria.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85.

The veteran is currently service-connected for defective 
hearing in his left ear only.  The results of VA audiological 
evaluations in November 1998 and November 2002  correspond to 
Level V hearing in the left ear.  As the veteran is not deaf 
in his right ear, the hearing acuity of that ear is assigned 
Level I for rating purposes.  38 U.S.C.A. § 1160 (West 2002).  
Based on these numeric designations, hearing acuity of the 
service-connected left ear does not support assignment of 
more than a noncompensable rating.  The claim for an 
increased rating for left ear hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  

In reaching this decision the Board acknowledges that the 
provisions of 38 U.S.C.A. § 1160 were recently modified.  
Those changes are not applicable in this case, however, 
because the appellant does not have deafness to a compensable 
degree in his service connected left ear.  Hence, there is no 
need to remand the case for consideration of the changes to 
this statute.  




ORDER

Entitlement to a rating greater that 10 percent for coronary 
artery disease, status post myocardial infarction from 
October 21, 1998 to April 30, 1999 is denied.

Entitlement to a 30 percent rating for coronary artery 
disease, status post myocardial infarction from May 1, 1999 
to November 20, 2002 is granted, subject to governing 
criteria pertaining to the payment of monetary awards.

Entitlement to a 60 percent rating for coronary artery 
disease, status post myocardial infarction since November 21, 
2002 is granted, subject to governing criteria pertaining to 
the payment of monetary awards.

Entitlement to an increased rating for left ear hearing loss 
is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

